      Case 1:20-cr-00088-DLC Document 30 Filed 07/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               20Cr088 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
GABRIEL DIXON,                         :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     On January 31, 2020, the defendant pleaded guilty to a one-

count information that charged the defendant with violating 21

U.S.C. §§ 846, 841(b)(1)(B).     On April 10, this Court adjourned

the defendant’s May 1, 2020 sentencing to June 18, in light of

the COVID-19 pandemic.    On June 2, the June 18 sentencing was

adjourned to July 16 because of the ongoing public health

crisis.

     On June 18, this Court received an unsigned motion in an

envelope bearing a post mark of June 13 that purported to be an

application to withdraw from a plea agreement with the

Government and perhaps as well to withdraw the plea of guilty

that the defendant entered on January 31.

     At the request of the Court, counsel for the defendant,

Hanna Shoshany, Esq., who has been retained by the defendant,

filed a status letter with the Court on July 6, explaining that

there had been an “irreparable breakdown in the attorney-client
      Case 1:20-cr-00088-DLC Document 30 Filed 07/10/20 Page 2 of 5



relationship” and requesting to withdraw as counsel.         On July 7,

the Court stated that defense counsel would not be relieved as

counsel until new counsel appears on behalf of the defendant and

the Court accepts that new counsel’s appearance.         Ms. Shoshany

was also asked to inform the Court whether the defendant would

retain new counsel or would prefer that the Court appoint new

counsel to represent him.     On July 9, Ms. Shoshany informed the

Court that the defendant would like new counsel to be appointed.

Accordingly, it is hereby

     ORDERED that a conference is scheduled to occur as a

video/teleconference using the CourtCall platform for Tuesday,

July 14, 2020 at 9:00 a.m. to discuss the conditional

appointment of Michael Sporn, Esq., as counsel to the

defendant., as well as the defendant’s request to withdraw his

guilty plea.   Both Ms. Shoshany and Mr. Sporn shall participate

in the videoconference.    Ms. Shoshany shall be prepared to

advise the Court as to whether she believes that a competency

hearing is necessary.

     As requested, Mr. Sporn will be given an opportunity to

speak with the defendant by telephone for fifteen minutes before

the proceeding begins (i.e., at 8:45 a.m.); Mr. Sporn should

make sure to answer at that time the telephone number that he

previously provided to Chambers.




                                    2
      Case 1:20-cr-00088-DLC Document 30 Filed 07/10/20 Page 3 of 5



     To optimize the quality of the video feed, the Court, the

defendant, and Mr. Sporn will appear by video for the

proceeding; all others, including Ms. Shoshany, will participate

by telephone.   Due to the limited capacity of the CourtCall

system, only one counsel may participate for the Government;

only Mr. Sporn and Ms. Shoshany may participate for the

defendant.    Co-counsel, members of the press, and the public may

access the audio feed of the conference by calling 855-268-7844

and using access code 32091812# and PIN 9921299#.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

     To optimize use of the CourtCall technology, all those

participating by video should:

       1. Use the most recent version of Firefox, Chrome, or
          Safari as the web browser. Do not use Internet
          Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the
          device should be positioned as close to the Wi-Fi
          router as possible to ensure a strong signal. (Weak
          signals may cause delays or dropped feeds.)

       3. Minimize the number of others using the same WiFi
          router during the conference.


                                    3
      Case 1:20-cr-00088-DLC Document 30 Filed 07/10/20 Page 4 of 5



Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.          Finally,

all of those accessing the conference — whether in listen-only

mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

     If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.        (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)        In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DC%20Cote%20COVID-

19%20Emergency%20Individual%20Practices%20-

%20June%2030%2C%202020%20.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

       1. Counsel should use a landline whenever possible,
          should use a headset instead of a speakerphone, and
          must mute themselves whenever they are not speaking to
          eliminate background noise. In addition, counsel
          should not use voice-activated systems that do not
          allow the user to know when someone else is trying to
          speak at the same time.

       2. To facilitate an orderly teleconference and the
          creation of an accurate transcript, counsel are
          required to identify themselves every time they speak.


                                    4
         Case 1:20-cr-00088-DLC Document 30 Filed 07/10/20 Page 5 of 5



            Counsel should spell any proper names for the court
            reporter. Counsel should also take special care not
            to interrupt or speak over one another.

          3. If there is a beep or chime indicating that a new
             caller has joined while counsel is speaking, counsel
             should pause to allow the Court to ascertain the
             identity of the new participant and confirm that the
             court reporter has not been dropped from the call.


Dated:      New York, New York
            July 10, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                       5
